DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP
	In response to Applicant’s request under AFCP filed 6/1/2021, prosecution is hereby reopened for the purposes of allowance. An interview was held on June 8, 2021 to notify Applicant that the amendments filed 6/1/2021 were effective to place the application in condition for allowance. The amendments filed 6/1/2021 are entered. 

Claims Status
Claims 3-4 and 7-10 have been cancelled. 
Claims 1 and 4-6 remain pending and are allowed. 

Response to Amendment
	Claims 1 and 4-6 were previously allowed. Claims 7-10 were previously rejected. As claims 7-10 have been cancelled, these rejections are rendered moot. Claims 1 and 4-6 are allowed for at least the reasons discussed in the Final Rejection mailed 11/30/2020. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619